804 F.2d 1250Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Rodgers BURNLEY, Plaintiff-Appellant,v.Allyn R. SIELAFF;  Gerald Baliles, Attorney General;  JohnPaul Causey, Defendants-Appellees.
No. 86-7212.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 29, 1986.Decided Nov. 12, 1986.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, United States Magistrate.  (C/A No. 85-659-R)
John Rodgers Burnley, appellant pro se.
Richard B. Smith, Office of the Attorney General, for appellees.
E.D.Va.
DISMISSED.
Before PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the magistrate's opinion discloses that an appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  The parties consented to the jurisdiction of a magistrate pursuant to 28 U.S.C. Sec. 636(c)(1).  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal on the reasoning of the magistrate.  Burnley v. Sielaff, C/A No. 85-659-R (E.D.Va., July 14, 1986).


2
DISMISSED.